Award of death benefits *885to widow and dependent grandchild. It was a question of fact as to the dependency of the grandchild. The Board have decided it upon evidence which will sustain their finding. The annual wage rate was properly fixed under subdivision 1 of section 14 of the Workmen’s Compensation Law at 300 times the daily wage. The appeal by the son, over eighteen years of age, from an order denying compensation presented a question of fact, and the Board’s decision should be sustained. Award and decision affirmed, with costs to the State Industrial Board. Bill, P. J., McNamee, Crapser, Bliss and Heffernan, JJ., concur.